UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended DECEMBER 31, 2012 OR o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number 000-24455 TORVEC, INC. (Name of Small Business Issuer in its charter) NEW YORK 16-1509512 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1999 Mount Read Blvd., Building 3 Rochester, New York (Address of principal executive offices) (Zip Code) Issuer’s Telephone Number, including Area Code: (585)254-1100 Securities registered pursuant to Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None. N/A Securities registered pursuant to Section12(g) of the Exchange Act: $.01 par value common voting stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes o No þ Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o 1 Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $31,750,000. State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 28, 201345,715,727. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the registrant’s definitive proxy statement relating to the June 19, 2013 Annual Meeting of Shareholders are specifically incorporated by reference in Part III, Items 10, 11, 12, 13 and 14 of this Annual Report on Form 10-K. 2 TORVEC, INC. (A Development Stage Company) TABLE OF CONTENTS PAGE PART I Item 1. Business 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 25 Item 8. Financial Statements and Supplementary Data 26 Reports of Independent Registered Public Accounting Firms 27 Consolidated Balance Sheets as of December 31, 2012 and 2011 29 Consolidated Statements of Operations for each of the years in the Two-Year Period Ended December 31, 2012 and for the Period from September 25, 1996 (Inception) through December 31, 2012 30 Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) for the Period from September 25, 1996 (Inception) through December 31, 2012 31 Consolidated Statements of Cash Flows for each of the years in the Two-Year Period Ended December 31, 2012 and for the Period from September 25, 1996 (Inception) through December 31, 2012 43 Notes to Consolidated Financial Statements 45 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 72 3 Item 9A. Controls and Procedures 72 Item 9B. Other Information 73 PART III Item 10. Directors, Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 74 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accountant Fees and Services 74 PART IV Item 15. Exhibits, Financial Statement Schedules 75 SIGNATURE PAGE 80 EXHIBIT INDEX 81 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Exhibit 101 4 PART I The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. This report contains certain forward-looking statements and information that are based on the beliefs of management as well as assumptions made by and information currently available to management. The statements contained in this report relating to matters that are not historical facts are forward-looking statements that involve risks and uncertainties, including, but not limited to, future demand for our products and services, the successful commercialization of our products, general domestic and global economic conditions, government and environmental regulations, competition and customer strategies, changes in our business strategy or development plans, capital deployment, business disruptions, including those caused by fires, raw material supplies, technical failures, environmental regulations, and other risks and uncertainties, certain of which are beyond our control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ materially from those forward-looking statements set forth herein.When used in this report, the words “anticipate”, “believe”, “estimate” or “expect” or words of similar import are intended to identify forward-looking statements. For further discussion of certain of the matters described above and other risks and uncertainties, see “Risk Factors” in Item 1A of this annual report. Undue reliance should not be placed on our forward-looking statements. Except as required by law, we disclaim any obligation to update any factors or to publicly announce the results of any revisions to any of the forward-looking statements contained in this annual report on Form 10-K to reflect new information, future events or other developments As used in this annual report, unless otherwise indicated, the terms “we”, “our”, “us” and “the Company” refer to Torvec, Inc. Item 1.BUSINESS (A)History and Development of Our Technology Torvec, Inc. was incorporated as a New York business corporation on September25, 1996. Upon its incorporation, the Company acquired numerous patents, inventions and know-how created by Vernon E. Gleasman and his sons, James and Keith Gleasman, a family with more than fifty years of experience in the automotive industry. Since its inception, the Company has endeavored to design, develop, build and commercialize its technology portfolio. Presently, we are actively working to develop and commercialize our IsoTorque Differential and our Torvec Hydraulic Pump.A third technology, our Vehicle Steer-Drive, is another potential opportunity that we expect to more fully develop in the future.Each of these technologies is summarized as follows: The IsoTorque® Differential The IsoTorque is a fully mechanical, high traction differential that provides an order of magnitude better performance than existing technologies for automotive and commercial vehicle use.Because it is fully mechanical, it responds instantly to different driving scenarios, and does not require electronics or clutch plates that may malfunction or wear out. While the IsoTorque makes use of all available traction, it also adds to the performance, handling and safety of any vehicle in which it is equipped.Skid-pad, slalom and emergency lane changes are significantly improved. Several race teams and original equipment manufacturers have seen lap time reductions of over a second and a 15-20% improvement in lateral acceleration in side by side testing. Due to the IsoTorque’s functionality, we believe that torque steer in front wheel drive vehicles (FWD) will be significantly reduced, making these vehicles more stable, and that fishtailing in rear wheel drive vehicles (the tendency of the back end of the vehicle to come around on the driver) will be greatly reduced. The IsoTorque also has the potential to save fuel.Discussions with a potential customer suggest that a FWD vehicle equipped with the IsoTorque could provide comparable traction to its all-wheel drive counterpart approximately 85% of the time, while saving 2 – 3 miles per gallon in fuel economy due to the IsoTorque’s significant weight advantage. 5 The Torvec Hydraulic Pump The Torvec hydraulic pump is a revolutionary departure from traditional axial piston pump designs.It features a non-rotating cylinder block, unique valving, and the capability to provide reversible flow direction. The Torvec hydraulic pump provides greater power density than existing hydraulic pumps due to its compact and lightweight design.In addition, the Torvec hydraulic pump operates at well under 500 RPM without cogging (jumping or shuddering), providing an advantage over existing pump technology. As compared to existing axial piston pumps, the Torvec hydraulic pump, by reducing parasitic losses and increasing efficiency, should reduce fuel usage of commercial equipment.The pump is currently being designed with a series of enhancements to increase its marketability beyond automotive applications, specifically the mobile and commercial pump industries. The Vehicle Steer-Drive Our vehicle Steer-Drive is a unique mechanism that enables tracked vehicles to steer like a car.Traditional tracked vehicles are steered by changing the relative speeds of the two tracks. For example, when moving straight forward, both tracks are moving at the same speed; when turning, the inside track slows down while the outside track speeds up proportionately. The vehicle turns in the direction of the slower track. Traditional steering systems combine the functions of driving forward and steering, which limits most tracked vehicles to less than 20 mph.The steering mechanism separates the mechanical function of driving the vehicle forward from the steering. This separation enables the vehicle to attain relatively high speeds (up to 50 mph), while providing enough torque to steer the vehicle. The two functions operate independently and simultaneously. The Steer-Drive also eliminates vehicle wander that can occur with traditional hydrostatic steering systems. Other features that set the Steer-Drive system apart from traditional tracked vehicle steering systems include its mechanical simplicity, relatively low cost, and its functional and performance benefits (smooth turning and true pivot turning on vehicle center).We have used it successfully in tracked vehicles ranging from 5,000 lbs. – 22,000 lbs. and at speeds from 25 – 50 mph. The latest innovation to the Steer-Drive is the incorporation of our IsoTorque® differential.The addition of the IsoTorque prevents track spin up, much like it does for wheeled vehicles. (B)Competition, Industry and Market Acceptance We believe that our technology is superior to similar products manufactured in the worldwide automotive and off-highway industries and in many instances represents a true paradigm shift with respect to presently known technology. However, through December31, 2012, we have not generated significant revenues from operations. It has taken us more time than anticipated to develop our products so that our technologies are ready for commercialization, mainly due to inadequately prioritizing the development of our technologies in past years, as well as establishing high tolerance criteria to ensure that any product we produce will be world class.Since the change in management in the latter part of 2010, we have been much more narrowly focused on the development projects we’re working on, as well as the priority associated with each. The market for all of our technologies is occupied by competing products manufactured and/or utilized by the very manufacturers and/or first tier suppliers which we are attempting to attract. Our ability to generate revenue and become profitable is considerably dependent upon acceptance by manufacturers and/or first-tier suppliers of the technical superiority of our products. Our target markets / industries, however, have committed substantial resources to product systems utilizing old technology as well as to new product systems which the industry believes may fulfill its short and long term needs. In addition, the industries historically have been characterized by a resistance to embracing new technologies from sources outside of the industries’ own research and development units (the “not invented here” syndrome).At the present time, we are starting to see less resistance and good cooperation from the OEMs (original equipment manufacturers) we are working with. 6 As the result of recent initiatives, we are currently working with a number of domestic and foreign enterprises with respect to both our IsoTorque® differential and our Torvec hydraulic pump technologies. (Refer to the discussion in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” under the caption, “Current Status of Business Plan and Ongoing Projects.”) (C)Patents, Trade Secrets and Trademarks Our ability to compete effectively depends in part on our ability to maintain the proprietary nature of our technology, products and manufacturing processes. We principally rely upon patent, trademark, trade secrets and contract law to establish and protect our proprietary rights. Despite our efforts to protect our proprietary information, there can be no assurance that others will not either develop the same or similar information independently or obtain access to our proprietary information. In addition, there can be no assurance that we would prevail if we asserted our intellectual property rights against third parties, or that third parties will not successfully assert infringement claims against us in the future. We currently hold numerous patents and have numerous patent applications in process, including patents and applications in various countries including the United States, Australia, Canada, Europe, Japan, China, India and South Korea. These patents and applications cover all of our technologies. All key employees are required to enter into agreements providing for confidentiality and the assignment of rights to inventions made by them while employed by us. These agreements also contain certain noncompetition and nonsolicitation provisions effective during the employment term and for varying periods thereafter depending on position and location. There can be no assurance that we will be able to enforce these agreements. All of our employees agree to abide by the terms of a Code of Ethics policy that provides for the confidentiality of certain information received during the course of their employment. Trademarks are an important aspect of our business. The following are registered trademarks of ours: Torvec® and IsoTorque®. (D)Website Our website address is www.torvec.com.During 2012, we enhanced the site to make it easier to navigate and to improve user-friendliness.We make our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and, if applicable, amendments to those reports, available on the investor information portion of our website. The reports are free of charge and are available as soon as reasonably practicable after they are filed with the Securities and Exchange Commission. We have posted our Corporate Governance guidelines, Board committee charters and code of ethics to the investor information portion of our website. This information is available in print to any shareholder upon request. All requests for these documents should be made to our chief financial officer by calling (585) 254-1100. (E)Executive Officers Our executive officers as of December 31, 2012 were as follows: Richard A. Kaplan, age 67, has served as chief executive officer and as a director since September 30, 2010.From 2000 to 2010, Mr. Kaplan was the chief executive officer of Pictometry International Corp., a rapidly growing visual information systems company that experienced exponential growth under his leadership.Previously, Mr. Kaplan led and developed a number of other successful businesses in industries including retail floor covering, advertising and marketing, computer software, real estate development and human resource development. Mr. Kaplan currently is on the boards of two startup companies: Cerebral Assessment Systems and Vnomics Corp.He has also been very active in the community in academic institutions and charitable organizations, including present roles on the Board of Trustees at both Rochester Institute of Technology and Nazareth College, and directorships at Venture Creations (an RIT business incubator), University of Rochester Medical Center, Rochester Mayors Literacy Commission, Camp Good Days and Special Times, Rochester’s Child, Rochester Broadway Theatre League, George Eastman House, and the Center for Governmental Research. 7 Mr. Kaplan’s business success and contributions within the community have been recognized by multiple awards, including the prestigious Herbert W. Vanden Brul Entrepreneurial Award presented by RIT’s E. Philip Saunders College of Business in April 2007.Mr. Kaplan was also designated the “Businessperson of the Year” in 2007 for his accomplishments at Pictometry. In 2012, he was inducted into the Rochester Business Hall of Fame. Mr. Kaplan has an extensive background in economics, accounting, management and executive leadership. He is regularly sought out by startups, universities and other organizations for which he has done private consulting and guest lecturing on marketing, economics and organizational development.He attended Rochester Institute of Technology and the University of Buffalo where he majored in accounting and minored in economics. Keith E. Gleasman, age 65, is a co-founder of the Company and has served as president and as a director since the company’s inception on September 26, 1996.In October 2010, he was also appointed as vice president of marketing.From 2005 to 2010 he also held the title of chief technology officer.From 1985 to 1988, Mr. Gleasman was the vice president of sales for the Power Systems Division at Gleason Works. Mr. Gleasman is a co-inventor on practically all of Torvec’s patents.His strengths include his extensive marketing and sales executive experience, in addition to his design and development knowledge.His particular expertise has been in the area of defining and demonstrating the products to persons within all levels of the automotive industry, race crew members, educators and students.He has spent virtually his entire career involved with inventing and manufacturing new and creative mechanical components for the automotive industry, working closely with his father, Vernon E. Gleasman. Mr. Gleasman earned his B.S. degree from Ashland University in Ashland, Ohio. Robert W. Fishback, age 56, has served as chief financial officer and principal accounting officer since October 18, 2010.In October 2010, he was also appointed as corporate secretary.From September 2009 to October 2010, Mr. Fishback was the sole proprietor of his own financial consulting business, including consulting services he provided to the Company from July 2010 until he was hired by the Company in October 2010.From 1999 to 2009, he served as vice president - finance, chief financial officer and treasurer of Ultralife Corporation.Previously, he served as controller – shared services at ITT Industries, Inc., director – corporate accounting at Goulds Pumps, Inc., and in various corporate financial management positions at Frontier Corporation.He spent three years in public accounting with Deloitte & Touche LLP prior to joining the private sector in 1983. Mr. Fishback is a CPA with an MBA in finance from SUNY - Buffalo.His undergraduate degree in accounting is from Grove City College. William Mark McVea, 54 joined the Company in March 2012 as chief technology officer, and on February 28, 2013 he was designated as a named executiveofficer by the Company’s board.He is known as one of the world’s foremost drive-train and gear technology experts.Prior to Torvec, Dr. McVea was president and principal engineer of KBE+, Inc. an international engineering consultancy firm. The primary focus of KBE+ was automotive powertrain and mechanical power transmission design, development, analysis, test and manufacture.Prior to KBE+, Dr. McVea worked for numerous companies and in numerous capacities within the automotive industry, as well as in vehicle design for the construction, agricultural and off-highway market-spaces. His experience base in gear and mechanical systems is extensive and well recognized within the industries. Dr. McVea also continues to teach both at professional development seminars throughout the world. Although KBE+ remains a successful entity, Mark purposely left to become CTO of Torvec based in part on the strength of the technology and the expertise of the core team of people. Dr. McVea received his Ph.D. in engineering from Purdue University and his B.S. degree in mechanical engineering from the Rochester Institute of Technology. 8 (F)Employees As of December 31, 2012, we employed a total of 11 permanent and temporary employees, 6 of which are primarily devoted to research and development, and 5 mainly involved with sales, marketing and administration. All are employed in the U.S.None of our employees is represented by a labor union. Item 1A.RISK FACTORS We face a variety of risks inherent in perfecting our technologies to production-ready models and in attempting to commercialize these technologies to generate revenues and profits. Below are certain significant factors that could adversely affect us and our prospects. Because of the following risks and uncertainties, our past financial performance should not be considered as an indicator of future performance. Risk Factors Related to our Business and Operations We are a development stage enterprise and have not yet been able to generate significant revenues. We have a limited operating history, have not generated significant revenues since our founding in 1996 and if revenue-generating sales and/or licenses of our technologies do not materialize or do not materialize on a timely basis, we will be compelled to seek additional equity financing or to incur debt to sustain operations which could have a material adverse effect on our business, financial condition and results of operations. Our future success is dependent upon our ability to demonstrate the superiority of our technology to potential customers that are typically resistant to change. Our ability to generate significant revenue and sustainable profits is dependent upon our ability to demonstrate the technological superiority of our technologies to industries that are heavily invested in conventional technologies and resistant to new technology unless developed by the companies themselves. The results of our research and development efforts are uncertain and there can be no assurance of the commercial success of our technologies or future products. The products we are currently developing or may develop in the future may not be technologically successful. In addition, the length of our product development cycle may be greater than we anticipate and we may experience delays in future product development. If our resulting products are not technologically successful, they may not achieve market acceptance or compete effectively with our competitors’ products. Because we have not begun production of any of our products, we cannot be certain of the cost to make our products if production begins and therefore we cannot be sure whether we can profitably sell our products. We are in the process of developing prototypes based on our present technology, and therefore we have not yet generated meaningful product sales.In some cases, we anticipate generating revenues through the licensing of our technologies, while in other cases we anticipate manufacturing and selling products.While we believe that we have a reasonable understanding of the approximate cost it will take to manufacture our products at varying production volumes, such costs are only estimates.Our business strategy assumes that our cost to manufacture our products will decrease as production volumes increase, but there can be no assurances that such cost savings will be realized at all or in the amounts that we assume. If we are unable to decrease our cost to manufacture as production volumes increase, we may not be as successful generating profit margins that we expect, which could adversely affect our financial condition or business. 9 If we are unable to adequately protect our intellectual property, our competitive advantage may disappear. Our success will be determined in part by our ability to retain and obtain additional United States and foreign patent protection for our technology. Because of the substantial length of time and expense associated with developing new technology, we place considerable importance on patent protection. We intend to continue to rely primarily on a combination of patent protection, technical measures, and nondisclosure agreements with our employees, suppliers and customers to establish and protect the ideas, concepts and documentation of technology developed by us. Our ability to compete and the ability of our business to grow could suffer if these intellectual property rights are not adequately protected. There can be no assurance that our patent applications will result in patents being issued or that current or additional patents will afford protection against competitors. We rely on a combination of patents, trademarks and contractual rights to establish and protect our intellectual property. Failure of our patents, trademarks non-disclosure agreements and other measures to provide protection of our technology and our intellectual property rights could enable our competitors to more effectively compete with us and have an adverse effect on our business, financial condition and results of operations. In addition, our trade secrets and proprietary know-how may otherwise become known or be independently discovered by others. No guarantee can be given that others will not independently develop substantially equivalent proprietary information or techniques, or otherwise gain access to our proprietary technology.In addition, we may be required to litigate in the future to enforce our intellectual property rights, or to defend against claims of infringement or invalidity. Any such litigation could result in substantial costs and diversion of resources and could have a material adverse effect on our business, financial condition or results of operations, and there can be no assurances of the success of any such litigation. Although we believe that our technology does not and will not infringe upon the patents or violate the proprietary rights of others, it is possible such infringement or violation has occurred or may occur which could have a material adverse effect on our business. Our business is heavily reliant upon patented and patentable technology. We are not aware of any infringement by us or broad claims against which we may infringe. In the event that products we sell are deemed to infringe upon the patents or proprietary rights of others, we could be required to modify our products or obtain a license for the manufacture and/or sale of such products. In such event, there can be no assurance that we would be able to do so in a timely manner, upon acceptable terms and conditions, or at all, and the failure to do any of the foregoing could have a material adverse effect upon our business. Moreover, there can be no assurance that we will have the financial or other resources necessary to enforce or defend a patent infringement or proprietary rights violation action. In addition, if our products or proposed products are deemed to infringe or likely to infringe upon the patents or proprietary rights of others, we could be subject to injunctive relief and, under certain circumstances, become liable for damages, which could also have a material adverse effect on our business and our financial condition. If we fail to retain our key personnel and attract and retain additional qualified personnel, we might not be able to pursue our growth strategy. Our future success depends upon the continued service of our management team and engineering staff who possess longstanding industry relationships and technical knowledge of our technology, products and operations. The loss of any of our key employees could negatively impact our ability to pursue our growth strategy and conduct operations. Although we believe that our relationship with these individuals is positive, there can be no assurance that the services of these individuals will continue to be available to us in the future. Future growth in our business could make it difficult to manage our resources. If we are successful in executing our business plan, we will place a significant strain on our business operations, management, and financial resources. Significant growth in our business may require us to expand our production capabilities, improve our operational, financial and information systems, and to effectively grow and manage our employee base.There can be no assurance that we will be able to successfully manage any substantial expansion of our business, including attracting and retaining qualified personnel. Any failure to properly manage our future growth could negatively impact our business and operating results. We cannot predict our future capital needs and we may not be able to secure additional financing. We may need to raise additional funds in the future to fund our working capital needs, to fund more aggressive expansion of our business, to complete development, testing and marketing of our products, or to make strategic acquisitions or investments. We may require additional equity or debt financings, collaborative arrangements with corporate partners or funds from other sources for these purposes. No assurance can be given that necessary funds will be available for us to finance our development on acceptable terms, if at all. Furthermore, such additional financings may involve substantial dilution of our stockholders or may require that we relinquish rights to certain of our technologies or products. In addition, we may experience operational difficulties and delays due to working capital restrictions. If adequate funds are not available from operations or additional sources of financing, we may have to delay or scale back our growth plans. 10 Risk Factors Related to Investment in our Company There is currently a limited public market for our shares, which may result in volatility and negatively impacting our trading price, and potentially causing investors to have difficulty when trying to sell their shares. We are not required to meet certain quantitative and qualitative listing standards established by stock exchanges for the protection of investors. The market for our common stock is extremely limited, meaning that at any time and from time to time, there may not be enough sellers in the market to fill purchase orders and/or enough buyers in the market to fill sell orders for transactions where a given price is stipulated (i.e. “limit orders”). Such orders, therefore, may expire unfilled. Our common stock is volatile, meaning that purchase and/or sell orders for a numerically small number of shares (e.g. 500) may have a disproportionate positive or negative impact on the trading price at any time during any given trading day but especially, during the first and the last half-hour of trading.The market for our common stock is disproportionately influenced by market makers (i.e. broker/dealers) who agree to buy a limited number of our common shares [e.g. 500 share blocks] during the course of a given trading day at various specified prices [the “bid”]) who may negatively affect the trading price by periodically “lowering the bid” for our common stock without regard to company performance and/or disclosure of material events regarding our activities. Our common stock is deemed to be a “penny stock,” which may make it more difficult for investors to sell their shares due to suitability requirements. Unless the trading price for our common stock is $5.00 or more, the stock is classified as a “penny stock” by the Securities and Exchange Commission. This classification means that broker/dealers are required to determine whether our stock is a “suitable” investment for their customers, required to disclose to the customer certain bids, offers and quotations in our stock at least two days before executing a transaction and additionally are required to deliver certain information regarding the risks generally associated with penny stocks (e.g. lack of liquidity, volatility and the potential that the investor will lose his entire investment) at least two days prior to executing a penny stock transaction. These requirements may reduce the number of individuals who otherwise may purchase our common stock in the open market. We may issue additional shares of common stock in the future, which could cause dilution to all shareholders. As of December 31, 2012, we have been authorized to issue up to 400,000,000 shares of our common stock, of which a total of 75,433,327 shares are outstanding or are reserved for future issuance due to the exercise of outstanding stock options, warrants or the conversion of preferred stock.As a result, our board has the authority to approve the issuance of an additional 324,556,673 common shares or potentially dilutive common shares without the requirement to obtain shareholder approval.In the future, we may need to raise additional capital through the issuance of equity securities to finance our operations.In 2010, we raised $2,189,000 from various private placements of our common stock and in 2011 we raised $6,394,000 in net proceeds from a private placement of a new series of voting convertible preferred stock to fund our business. Such issuances of stock have resulted in substantial dilution to our shareholders, and such dilution may continue if we are required to finance our business with additional sales of our stock.Any issuance of additional shares of our common stock will dilute the percentage ownership interest of all shareholders and may dilute the book value per share of our common stock. 11 The exercise of our outstanding options and warrants and conversion of our preferred stock may depress our stock price. As of December 31, 2012, we had outstanding stock options and warrants to purchase an aggregate of 12,315,600 shares of our common stock at exercise prices ranging from $.01 to $5.00 per share. In addition, we had 17,402,000 shares of preferred stock (including the impact of accrued dividends) with stated values ranging from $.40 to $.50 per share, convertible into shares of our common stock at a 1:1 ratio. To the extent that these securities are converted into common stock, dilution to our stockholders will occur, which may result in a decrease in the market price of our common stock. Certain investors in our equity securities have significant voting power over management and corporate transactions. Two principal stockholders control approximately 41% of our outstanding voting securities. If these stockholders act together, they will be able to exert significant control over our management and affairs requiring stockholder approval, including approval of significant corporate transactions. Item 1B.UNRESOLVED STAFF COMMENTS Not Applicable. Item 2.PROPERTIES Since September14, 2007, we have occupied facilities located at 1999 Mount Read Blvd., Rochester, New York. The facility consists of approximately 13,650 sq. ft., with executive and engineer offices, conference rooms, manufacturing and assembly space, automotive bays, testing and lift facilities and approximately thirty acres of land suitable for vehicle testing and demonstration. On April29, 2008, we executed a five and one-half year lease for the premises (with a December1, 2007 lease commencement date) providing for rent to be paid at a rate of $5,687 per month ($68,244 per annum) and in addition, requiring us to pay a proportionate share of yearly real estate taxes and yearly common area operating costs. Under the lease, monthly rental payments commenced June1, 2008. The lease contained three 5-year renewal options and grants an option to lease up to approximately 6,319 sq. ft. of additional adjacent manufacturing and assembly space.Effective October 24, 2012, we amended certain terms of the lease.The primary changes that were made include a two-year extension of the current lease originally set to expire as of May 31, 2013 at the same rent rate, and the addition of two three-year renewal options with a 10% rate increase at each subsequent renewal period.These renewal options replace the previous renewal options of three five-year renewal periods which had incorporated 15% rate increases at each subsequent renewal period. We believe that, given our present circumstances, the facilities located at Mount Read Blvd. are sufficient to meet our anticipated plant requirements for the next twelve months. This situation could change if we were to receive one or more orders requiring volume production of one or more of our technologies and we were to elect to fill any such orders ourselves. Item 3.LEGAL PROCEEDINGS There are no litigation matters, actions and/or proceedings to which we are a party or to which our properties are subject. Item 4.MINE SAFETY DISCLOSURES Not Applicable. 12 PART II Item 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (A) Market Information Effective September23, 1998, the Company’s $.01 par value common stock, as a class, was registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934. As a result, effective January 21, 1999, our common stock became eligible for trading. We have approximately 8 market makers for our common stock. Our common stock is traded on the over-the-counter market which is an alternative to stock exchange listing for companies that either choose not to be listed on a U.S. stock exchange or do not meet the relevant listing requirements. The over-the-counter market and the broker-dealers’activities in the market are regulated by the Financial Industry Regulatory Authority (“FINRA”), the U.S. Securities and Exchange Commission (“SEC”) and various state regulators. Our common stock is regularly quoted on the FINRA OTCBB quotation system and is regularly quoted on the OTC Link system, an inter-dealer quotation system, operated by OTC Markets Group. OTC Markets Group has developed the OTC Market Tiers in order to bring increased clarity, transparency and disclosure to the OTC market. Quotations for our common stock within the OTC Market Tiers are found on the OTCQB which is limited to companies whose quoted equity is registered with the SEC and that are current in their reporting requirements. The following table presents the range of high and low closing prices for our $.01 par value common stock for each quarter during the last two calendar years. The source of the high and low closing price information is the OTCQB. The market represented by the OTCQB is extremely limited, is heavily influenced by market makers and the price for our common stock quoted on the OTCQB is not necessarily a reliable indication of the value of our common stock. We also believe that the price of our common stock is significantly impacted by short-selling. Quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ High Low 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ (B) Holders of Common Stock As of December31, 2012, we had approximately 400 shareholders of record and an estimated 3,800 beneficial owners of our common stock. As of December31, 2012, we had 45,715,727 common shares issued and outstanding. (C) Dividend Policy on Common Stock We have not paid any dividends on our common stock since the inception of the Company. The declaration or payment of dividends, if any, on our common stock is within the discretion of the board of directors and will depend upon our earnings, capital requirements, financial condition and other relevant factors. Given our current financial condition, the board of directors does not anticipate payment of any dividends on our common stock in the foreseeable future. 13 The declaration and payment of dividends on our common stock is limited by provisions of the New York Business Corporation Law which permits the payment of dividends only if after the dividends are paid, a company’s net assets are at least equal to its stated capital. Payment of dividends on our common stock is also subordinated to the requirement that we pay all current and accumulated dividends on our ClassA and ClassB Preferred Shares prior to the payment of any dividends on our common stock. (D) Securities Authorized for Issuance under Equity Compensation Plans as of December 31, 2012 Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Plan Category (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ None Total $ Represents the aggregate number of common stock options outstanding under our 1998 Stock Option Plan and the 2011 Stock Option Plan, as well asstock options granted to our chief executive officer, chief financial officer, certain retired directors, and nonmanagement directors.The 1998 Plan was terminated effective May 28, 2008 as to the grant of future options thereunder. Represents common stock options granted and warrants issued to certain business, engineering, financial, governmental affairs and technical consultants.See Note H to our financial statements for details. Excludes the impact of 125,000 unvested warrants having an exercise price that will be determined upon date of vest. (E) Preferred Stock On August30, 2000, we amended our certificate of incorporation to permit the issuance of up to 100,000,000 shares of $.01 par value preferred stock. Under the amendment, the board of directors has the authority to allocate these shares into as many separate classes of preferred as it deems appropriate and with respect to each class, designate the number of preferred shares issuable and the relative rights, preferences, seniority with respect to other classes and to our common stock and any limitations and/or restrictions that may be applicable without obtaining shareholder approval. (i) ClassA Preferred Stock In March 2002, our board designated the first series of preferred shares, authorizing the issuance of up to 3,300,000 ClassA Non-Voting Cumulative Convertible Preferred Shares. Each Class A Preferred Share is convertible after a one year holding period, at the holder’s election, into one share of our common stock. The conversion rate is subject to adjustment in the event of the issuance of our common stock as a dividend or distribution and in the case of the subdivision or combination of our common stock. The Class A Preferred has no voting rights, except with respect to matters directly impacting upon the rights and privileges accorded to such Class. 14 In connection with the 2002 offering of ClassA Preferred, we granted the placement agent 5,000 ClassA Warrants, exercisable for five years at an exercise price of $1.52 per share into common stock. Such warrants were treated as a cost of the offering. Also, the placement agent was granted 10,000 warrants for providing certain financial analysis for us. The warrants were immediately exercisable at $.30 per share for five years. The warrant contained a cashless exercise feature. We valued the warrant at $8,000 using the Black-Scholes option-pricing model and charged operations. We also granted to these investors 2,500 ClassA Warrants, exercisable for five years at an exercise price of $0.01 per share. On July8, August14, and September11, 2003 and August4, 2006, we issued 2,500, 7,480, 1,200 and 2,500 common shares, respectively, to the placement agent upon the exercise of warrants issued in connection with this offering. The holders of the ClassA Preferred are entitled to receive cumulative preferential dividends in the amount of $.40 per share of ClassA Preferred for each annual dividend period as well as upon the liquidation, dissolution or winding up of the Company. Dividends payable on the ClassA Preferred will be paid in cash out of any funds legally available for the payment of dividends or, in the discretion of the board, will be paid in ClassA Preferred at a rate of 1 share of ClassA Preferred for each $4.00 of dividends. If dividends are paid in shares of Class A Preferred, such dividend shares are not entitled to accumulate additional dividends and themselves may be converted into the common stock of the company on a one for one basis. Holders of Class A Preferred are permitted to request that dividends payable in Class A Preferred be immediately converted into shares of our common stock.At times, our board may elect to settle the dividends through the issuance of common stock in lieu of cash. The number of shares of common stock issued is based on the market price of our stock at the time of the conversion. Accumulated and unpaid dividends on the ClassA Preferred will not bear interest. Class A Preferred shares are also entitled to participate pro rata in dividends declared and/or distributions made with respect to all classes of our outstanding equity. We may, in the absolute discretion of our board, redeem at any time and from time to time from any source of funds legally available any and all of the outstanding ClassA Preferred at the redemption price of $4.00 per Class A Preferred, plus all unpaid accumulated dividends payable with respect to each Class A Preferred Share. Since its designation in March 2002, we have sold an aggregate 765,512 shares of ClassA Preferred for proceeds of approximately $3,062,000. No Class A Preferred shares were sold during the years ended December 31, 2012 and 2011. Since its designation in March 2002, ClassA Preferred shareholders have converted an aggregate 189,750 ClassA Preferred into our common stock (on a one to one basis) through December31, 2012, with 0 and 6,250 ClassA Preferred converted in the years ending December31, 2012 and 2011, respectively. For the year ended December31, 2012, we settled 0 ClassA Preferred dividends.For the year ended December31, 2011, we settled ClassA Preferred dividends amounting to approximately $12,000 through the issuance of 3,050 shares of common stock.Since its inception in March 2002 through December 31, 2012, we have settled an aggregate Class A Preferred dividend amounting to approximately $242,000 through the issuance of 11,339 Class A Preferred shares and 100,924 common shares. At December31, 2012, there were 587,101 outstanding shares of Class A Preferred stock, of which 11,339 shares resulted from the settlement of dividends due to conversion, and those shares no longer accrue dividends.The value of dividends payable upon the conversion of the remaining 575,762 outstanding shares of Class A Preferred stock amounted to approximately $1,788,000 at December 31, 2012.In the event of a liquidation, Class A Preferred shareholders have a liquidation preference with respect to all accumulated and unsettled dividends.The value of the Class A Preferred shareholders’ liquidation preference was approximately $1,788,000 and $1,558,000 at December 31, 2012 and 2011, respectively.In the event of a liquidation, dissolution or winding up of the Company, unpaid accumulated dividends on the Class A Preferred are payable in Class A Preferred at a rate of 1 share of Class A Preferred for each $4.00 of dividends. 15 (ii) ClassB Preferred Stock In September 2004, the board created a second series of preferred stock by authorizing the issuance of up to 300,000 ClassB Non-Voting, Cumulative Convertible Preferred Shares to fund the business operations of Iso-Torque Corporation, an entity incorporated to separately commercialize the company’s IsoTorque differential technology. Each Class B Preferred Share is convertible after a one year holding period, at the holder’s election, into one share of our common stock or one share of the common stock of IsoTorque Corporation. The conversion rate is subject to adjustment in the event of the issuance of the company’s or IsoTorque Corporation’scommon stock as a dividend or distribution and in the case of the subdivision or combination of such common stock. The Class B Preferred has no voting rights, except with respect to matters directly impacting upon the rights and privileges accorded to such Class. Subject to the dividend rights and privileges of our Class A Preferred, the holders of the ClassB Preferred are entitled to receive cumulative preferential dividends in the amount of $.50 per share of ClassB Preferred for each annual dividend period as well as upon the liquidation, dissolution or winding up of the Company. Dividends payable on the ClassB Preferred will be paid in cash out of any funds legally available for the payment of dividends or, in the discretion of the board, will be paid in ClassB Preferred at a rate of 1 share of ClassB Preferred for each $5.00 of dividends. If dividends are paid in shares of Class B Preferred, such dividend shares are not entitled to accumulate additional dividends and themselves may be converted into the common stock of the company on a one for one basis. Holders of Class B Preferred are permitted to request that dividends payable in Class B Preferred be immediately converted into shares of our common stock. Accumulated and unpaid dividends on the ClassB Preferred will not bear interest. Class B Preferred shares are also entitled to participate pro rata in dividends declared and/or distributions made with respect to all classes of our outstanding equity. We may, in the absolute discretion of our board, redeem at any time and from time to time from any source of funds legally available any and all of the outstanding ClassB Preferred at the redemption price of $5.00 per Class B Preferred, plus all unpaid accumulated dividends payable with respect to each Class B Preferred Share. Since its designation in September 2004, we have sold an aggregate 97,500 ClassB Preferred in a number of private placements for proceeds of approximately $487,500.No Class B Preferred shares were sold during the years ended December 31, 2012 and 2011. Since its designation, ClassB Preferred shareholders have converted an aggregate 30,000 Class B Preferred into our common stock (on a one to one basis) through December31, 2012, with 10,000 and 0 Class B Preferred shares converted in the years ending December 31, 2012 and 2011, respectively. Through December31, 2012, no ClassB Preferred shares have been issued to converting ClassB Preferred shareholders as a dividend. Depending upon our cash position, from time to time we may request that a converting preferred shareholder receiving dividends in cash consent to receive shares of restricted common stock in lieu thereof. For the year ended December 31, 2012, we settled Class B Preferred dividends amounting to approximately $27,000 through the issuance of 5,328 shares of common stock.For the year ended December 31, 2011, we settled 0 Class B Preferred dividends.Cumulatively through December 31, 2012, we have issued 35,431 restricted common shares in payment of Class B dividends amounting to approximately $51,000, based on the market value of our stock at the time of conversion. 16 At December31, 2012, dividends payable upon the conversion of 67,500 outstanding shares of ClassB Preferred amounted to approximately $251,000.In the event of a liquidation, Class B Preferred shareholders have a liquidation preference with respect to all accumulated and unsettled dividends.The value of the Class B Preferred shareholders’ liquidation preference, including the stated value of the Class B Preferred shares, was $251,000 and $243,000 at December 31, 2012 and 2011, respectively.In the event of a liquidation, dissolution or winding up of the Company, unpaid accumulated dividends on the Class B Preferred are payable in Class B Preferred at a rate of 1 share of Class B Preferred for each $5.00 of dividends. (iii) ClassC Preferred Stock In September2011, the board of directors authorized, and Class A Preferred and Class B Preferred shareholders approved, a third series of preferred stock, namely 16,250,000 shares of Class C Voting Convertible Preferred Stock .On September 23, 2011, we sold and issued a total of 16,250,000 shares of Series C Voting Convertible Preferred Stock and warrants to purchase 1,625,000 shares of our common stock in a private placement transaction, generating gross proceeds of $6,500,000.Direct expenses of approximately $106,000 pertaining to the transaction, consisting of primarily external legal costs, were incurred, resulting in net proceeds of approximately $6,394,000. Each Class C Preferred share is convertible, at the holder’s election, into one share of our common stock.The conversion rate is subject to adjustment in the event of the issuance of common stock as a dividend or distribution, and the subdivision or combination of the outstanding common stock. The Class C Preferred shares have a liquidation preference at their stated value per share of $0.40 that is senior to our common stock, and the Company’s Class A Non-Voting Cumulative Convertible Preferred Shares and Class B Non-Voting Cumulative Convertible Preferred Shares.The liquidation preference is payable upon a liquidation, dissolution or winding up of the Company, whether voluntary or involuntary, or upon a deemed liquidation of the Company. The Class C Preferred shares have no right to receive dividends and have no redemption right. The Class C Preferred shares vote with the common stock on an as-converted basis. The associated warrants have a ten (10) year term and are immediately exercisable for 1,625,000 shares of common stock.The warrants are exercisable, at the holder’s election, for shares of the Company’s common stock in either a cash or cashless exercise. The warrants have an exercise price equal to the greater of (i) $0.01 or (ii) eighty percent (80%) of the volume weighted average sale price per share of our common stock during the ten (10) consecutive trading days immediately preceding the notice of exercise.The number of warrants and exercise price are subject to adjustment in the event of the issuance of common stock as a dividend or distribution, and the subdivision or combination of the outstanding common stock.We estimated a value of $.50 per warrant, or a total of approximately $812,000, using a weighted average of assigned probabilities for various gain scenarios at certain price points based on expected volatility.As a result of the combined issuance of the Class C Preferred stock with the associated warrants, we reflected a non-cash distribution on the Class C Preferred shares for the warrants issued in our condensed consolidated statements of operations in 2011.(See Note H[12](o).) In conjunction with the issuance of the 16,250,000 shares of Class C Preferred stock, we computed the value of the non-cash beneficial conversion feature associated with the right to convert the shares into common stock on a one-for-one basis.We compared the fair value of our common stock on the date of issuance with the effective conversion price after allocation of the proceeds to the related warrants, and determined that the value of the non-cash beneficial conversion feature is approximately $5,582,000, which is reflected in our condensed consolidated statements of operations for the year ended December 31, 2011 as an adjustment to arrive at the net loss attributable to common stockholders.(See Note H[12](o).) 17 For the years ended December 31, 2012 and 2011, no ClassC Preferred shareholders have converted shares of Class C Preferred into common stock.At December 31, 2012, there were 16,250,000 shares of Preferred C stock outstanding.The value of the Class C Preferred shareholders’ liquidation preference was $6,500,000 at December 31, 2012. (F) Reports to Shareholders We furnish our shareholders with an annual report containing audited financial statements and such other periodic reports as we may determine to be appropriate or as may be required by law. We comply with periodic reporting, proxy solicitation and certain other requirements of the Securities Exchange Act of 1934. (G) Transfer Agent and Registrar Continental Stock Transfer & Trust Company has been appointed as our Transfer Agent and Registrar for our common stock and for our preferred stock.Continental’s mailing address is 17 Battery Place, New York, New York 10004, and the main telephone number is (212) 509-4000. Item 6.SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to include information otherwise required by this Item. 18 Item 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. This report contains certain forward-looking statements and information that are based on the beliefs of management as well as assumptions made by and information currently available to management. The statements contained in this report relating to matters that are not historical facts are forward-looking statements that involve risks and uncertainties, including, but not limited to, future demand for our products and services, the successful commercialization of our products, general domestic and global economic conditions, government and environmental regulations, competition and customer strategies, changes in our business strategy or development plans, capital deployment, business disruptions, including those caused by fires, raw material supplies, environmental regulations, and other risks and uncertainties, certain of which are beyond our control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ materially from those forward-looking statements set forth herein. When used in this report, the words “anticipate”, “believe”, “estimate” or “expect” or words of similar import are intended to identify forward-looking statements. For further discussion of certain of the matters described above and other risks and uncertainties, see “Risk Factors” in Item 1A of this annual report. Undue reliance should not be placed on our forward-looking statements. Except as required by law, we disclaim any obligation to update any factors or to publicly announce the results of any revisions to any of the forward-looking statements contained in this annual report on Form 10-K to reflect new information, future events or other developments. The following discussion and analysis should be read in conjunction with the accompanying Consolidated Financial Statements and Notes thereto appearing elsewhere in this Form 10-K. (A) Overall Business Strategy Torvec, Inc. was incorporated as a New York business corporation on September25, 1996. Upon its incorporation, the Company acquired numerous patents, inventions and know-how created by Vernon E. Gleasman and his sons, James and Keith Gleasman, a family with more than fifty years of experience in the automotive industry. Since its inception, we have endeavored to design, develop, build and commercialize our automotive and powertrain technology portfolio.We have not yet had any significant revenue-producing operations and, as such, we are a development stage entity. (B)Current Status of Business Plan and Ongoing Projects In March 2012, we hired Dr. William Mark McVea, one of the world's foremost drive-train and gear technology experts, as our new chief technology officer. Dr. McVea received his Ph.D. in Engineering from Purdue University and his degree in Mechanical Engineering from Rochester Institute of Technology. Prior to joining the Company, he was chief engineer and president of KBE+, Inc., a group of consulting engineers engaged in the design and development of gear trains and power transmission devices. Dr. McVea also develops and presents professional development seminars to practicing graduate engineers, primarily working for tier-one suppliers to, or directly for, international automotive manufacturers. We are continuing to make progress toward optimizing the designs and productizing our two key technologies, although the process has been taking longer than we had expected.The following summarizes the current status of the development efforts for our IsoTorque® differential and our Torvec hydraulic pump. IsoTorque Differential – During 2012, we made tremendous strides toward enhancing the design of the IsoTorque differential, and acquiring a significantly greater understanding of the technology.Through the addition of tooling, equipment, software and personnel, we improved our design cycle and developed testing protocol to gain information that we previously have not had.Our testing procedures have become much more structured and defined, and we are taking the necessary steps to develop a quality product. 19 We have focused our efforts during 2012 toward developing a rear-wheel drive differential for two model platforms (for certain Corvette and Camaro models) that will be marketed and sold in the aftermarket.During the fourth quarter, we began to order materials to begin building raw material inventory for production that we expected to start in the fourth quarter of 2012.However, due to some testing results that we are not yet satisfied with, we are still working to improve our high-impact durability with the IsoTorque.Although we are now at a point where we feel there will be no problems under “normal” use, we are not the best we can be. We feel that if we are going to be a world class company, our product has to be world class in every way. For that reason, we have decided not to begin to ship our differentials until we are completely satisfied with the product.While we are confident that there is nothing in the marketplace that can compete with the IsoTorque’s performance and safety, we must also make it the most dependable. In anticipation of our ability to succeed, during 2012 we began efforts to sell the IsoTorque differential into the automobile aftermarket.With limited effort, we have received orders for approximately 40 units for high powered Corvettes and Camaros. This along with feedback we have received makes us confident that we have a very saleable product. In the meantime, we continue to have a great deal of interest from many companies.During the fourth quarter of 2012, we sent two IsoTorques to a large OEM for baseline comparison testing for performance along with other differentials. This particular OEM is also waiting for our improved design to start their platform testing. As soon as we complete our work on the present IsoTorque incarnation, we expect to begin designing an IsoTorque for front-wheel drive vehicles, as well as other sizes of differentials for additional rear-wheel drive applications.We believe that our IsoTorque design could create a very significant breakthrough in front-wheel drive technology. In January 2013, after many months of discussions, we entered into a development agreement with Chinese automotive manufacturer, BAIC Motor Co., Ltd. (“BAIC”).Under the agreement, BAIC will pay us to manufacture a number of prototypes of our IsoTorque differential for one of BAIC’s anticipated future car models.Torvec will supply BAIC with these prototypes for its evaluation and testing.This is a great opportunity for Torvec to work with an established auto manufacturer in the world’s largest automotive market. In addition to the automotive sector, we continue to market into off-highway markets such as mining and construction.In January 2011, we entered into development contract with a West Virginia remanufacturer of components for mining and associated industrial equipment to develop an IsoTorque differential prototype to demonstrate its feasibility to alleviate steering problems associated with mining shuttle cars.The contract calls for us to jointly evaluate the performance and durability of the prototype units and upon successful evaluation, to build and sell IsoTorque differentials to our customer for incorporation in 21 SC mining cars it remanufactures for the mining industry.If the prototype test is successful, the contract calls for us to furnish the remanufacturer with all of their differential requirements during the three year contract term, as mutually extended.During the first quarter of 2012, we shipped two prototype IsoTorque differentials to our customer, who is planning to install and test them in a vehicle.However, due to a significant slowdown in the mining industry, the testing of our prototype continues to be delayed longer than anticipated.We are hopeful that the testing will take place sometime during the first half of 2013, depending on market conditions.Based on the results of the test installation, which could take up to six months or longer in a mining application, we are hopeful that the customer will place a production order for these differentials. Torvec Hydraulic Pump – During 2012, we invested in software, test equipment and personnel to enhance our development efforts.During the year, we went through a drastic redesign of the Torvec Hydraulic Pump to improve the overall performance of our pump while maintaining the significant advantages we have in size and weight.In the fourth quarter of 2012, we completed the assembly of two newly redesigned prototypes.We built our own testing facility for initial testing, which would have otherwise taken place at a third party testing facility, and we are pleased with the test results we have achieved to date.Based on the test results and the guidance of hydraulics expert, Mr. Thomas J. Labus who was elected to Torvec’s board of directors in December 2012, we are now working on the next prototype design, which is expected to be completed during the second quarter of 2013.We hope to go to our independent testing facility for full testing within the next 6 to 9 months. Depending on the test results, we are targeting to begin marketing this product to potential customers later in 2013.We are also working on additional patents as a result of some engineering breakthroughs in our redesign. 20 The development of our new pump design has taken on added significance in light of recently issued U.S. Government emissions regulations for off road diesel engines that will take effect in the near future.These regulations will require diesel engines to pollute less.To help achieve these new standards, companies are attempting to run the diesel engines, and thus their hydraulic pumps, at lower rotational speeds. This requires larger displacement hydraulic pumps to be installed to compensate for the decrease in rotational speed.Among other advantages, the unique technology of the Torvec hydraulic pump allows a larger displacement pump to fit into the same or smaller footprint than that of existing pumps.This enables manufacturers to keep the current equipment layout without the need for expensive modifications to accommodate larger hydraulic pumps. The key elements of our operating plan for the next 12 months are as follows: 1) to implement a strategy to sell IsoTorque differentials into the aftermarket, through both a distributor network and direct sales to end users; 2) to design, build and provide IsoTorque differentials to domestic and foreign OEMs, to engage with manufacturers in the performance and durability evaluation of our IsoTorque in rear-wheel and front wheel drive applications, and to market the IsoTorque to manufacturers for use in their future vehicle platforms, including automotive and truck fleets; 3) to work with potential customers of our IsoTorque differential for off-road uses, including the IsoTorque’s integration in the drive wheel assemblies of 21 SC mining shuttle cars under a development contract we have with a remanufacturer of mining and associated industrial equipment.In addition, we will continue to look at other off-road applications; 4) to develop non-automotive applications for our unique gear technology and extend our market penetration; and 5) to enhance the design, build prototype units, and evaluate the operating performance and efficiencies of our hydraulic pump for commercial and industrial applications and to begin to market the Torvec hydraulic pump to industrial users of hydraulic pumps and associated manufacturers. In addition to the activities to be undertaken by us to implement our plan of operation detailed above, we may expand our marketing activities depending upon future circumstances and developments. Information regarding the Company and all of our inventions, including regular updates on technological and business developments, can be found on our recently upgraded website, www.torvec.com. (C) Company Revenue and Expenses Revenue for the year ended December 31, 2012 was $60,000, compared with $30,000 for comparable twelve month period in 2011.The revenue that was generated in each period resulted from the completion of separate milestones on a prototype development contract for a mining car differential.The cost of goods sold in 2012 was $45,000, or 75% of revenue, compared with $17,000 in 2011, or 57% of revenue.Gross profit for the year ended December 31, 2012 was $15,000, or 25%, compared with $13,000, or 43% in the comparable period in 2011. Research and development expenses for the twelve months ended December 31, 2012 amounted to $1,073,000 as compared to $762,000 for the comparable period in 2011.Included in the total amount, non-cash stock-based compensation expense attributable to stock options and warrants for the twelve months ended December 31, 2012 was $137,000, compared with $11,000 for the twelve months ended December 31, 2011.This increase resulted primarily from option grants made to the engineering team in the latter part of 2011 and early 2012.Excluding the non-cash stock-based compensation expense, research and development expenses for the twelve months of 2012 amounted to $936,000, an increase of $185,000, or 25%, from 2011.Higher costs for outside consulting and payroll, increased spending on materials and parts for development testing, and higher expenses for various supplies and computer equipment in 2012 were offset, in part, by a lower expense for contributed shareholder services.We expect research and development costs to continue to increase modestly as we accelerate design efforts and the testing of prototypes in preparation for the commercialization of our technologies. 21 General and administrative expense for the twelve months of 2012 amounted to $2,405,000 compared to $2,689,000 for 2011.Included in the total amount, non-cash stock-based compensation expense attributable to stock options and warrants for the twelve months ended December 31, 2012 was $1,223,000, a decrease of $212,000 from $1,435,000 for the comparable period in 2011 that primarily resulted from the completion of expensing for certain options that had met their vesting milestones during 2012, offset in part by an expense recorded for the 2012 shareholder-approved modification of expiration terms for options that had been previously granted to certain directors on our board.Excluding the non-cash stock-based compensation expense, general and administrative expense for the twelve months of 2012 amounted to $1,182,000 compared to $1,254,000 in 2011, a decrease of $72,000, or 6%.A decrease in expense for contributed shareholder services and lower accounting-related fees were offset, in part, by increases in payroll-related costs and marketing expenses. The loss from operations for the twelve months of 2012 was $3,463,000, compared with a loss from operations in 2011 of $3,438,000.Other income for 2012 was $35,000, compared with other income of $5,000 in 2011, an increase of $30,000 that resulted primarily from a $22,000 gain on the sale of a fixed asset and higher interest income from higher cash balances.In 2011, we recorded a value of $812,000 for the issuance of warrants to Class C Preferred shareholders, as a result of the combined issuance of Class C Preferred stock with associated warrants.In conjunction with the issuance of 16,250,000 shares of Class C Preferred stock in 2011, we recorded a non-cash beneficial conversion feature of $5,582,000.Preferred stock dividends amounted to $266,000 and $270,000 in 2012 and 2011, respectively. The net loss attributable to common stockholders for the twelve month period ended December 31, 2012 was $3,694,000 as compared to a net loss for the same period in 2011 of $10,097,000.The weighted average diluted common shares outstanding amounted to 45,711,000 and 45,697,000 for the years ended December 31, 2012 and 2011, respectively.Diluted net loss per common share for each of the twelve month periods ended December 31, 2012 and 2011 was $.08 and $.22, respectively. (D) Liquidity and Capital Resources In September 2011, we raised $6,500,000 in gross proceeds through a private placement of a new series of preferred stock.We issued a total of 16,250,000 shares of Series C Preferred Stock at a price of $0.40 per share.As part of the same private placement, the investors received common stock purchase warrants entitling them to purchase up to an aggregate total of 1,625,000 common shares at 80 percent of the volume weighted average price of our common stock based on the 10 trading days immediately preceding the date of exercise.The warrants are immediately exercisable and have a 10 year term. We intend to use the funds raised to continue developing and intensify the marketing of our IsoTorque and hydraulic pump technologies for the automotive and commercial pump industries, including our anticipated entry into the automotive aftermarket with our patented differential.We recorded approximately $106,000 in direct expenses associated with the transaction, consisting primarily of external legal costs, resulting in net proceeds realized of $6,394,000. As of December 31, 2012, cash and cash equivalents totaled $3,549,000, a decrease of $2,390,000 from the $5,939,000 balance at the beginning of the year.During the twelve months ended December 31, 2012, we used $2,187,000 of cash in operating activities, an increase of $249,000 over the same period in 2011.A reported net loss of $3,428,000 in 2012, offset in part mainly by non-cash stock-based compensation of $1,360,000, resulted in cash used in operating activities amounting to $2,187,000 for the twelve month period ended December 31, 2012.In 2011, a reported net loss of $3,433,000, offset in part mainly by $1,696,000 of non-cash stock-based compensation and stockholder contribution of services, resulted in cash used in operating activities of $1,938,000 for the twelve months ended December 31, 2011. 22 We used a net of $115,000 in cash for investing activities in the twelve months of 2012, including $137,000 for the purchase of capital assets, offset in part by cash generated from the sale of a fixed asset. During 2012, we also entered into multi-year promissory notes totaling approximately $179,000 for the purchase of various fixed assets, supplies and a test vehicle.During 2011, we used $13,000 in cash for investing activities to purchase fixed assets. During the twelve months ended December 31, 2012, we used $88,000, for financing activities, primarily as a result of payments on outstanding notes payable.During the same period of 2011, we generated $6,372,000 from financing activities, primarily as a result of our private placement of Series C Voting Preferred Stock for net proceeds of $6,394,000. During the twelve month period ended December 31, 2012, we issued 15,328 shares of common stock related to the conversion of 10,000 shares of Preferred B stock and related accrued dividends.During the twelve month period ended December 31, 2011, we issued a total of 14,721 shares of common stock related to the conversion of 6,250 shares of Preferred A stock and certain accrued dividends. Current Cash Outlook: For the period from September1996 (inception)through December 31, 2012, we have accumulated a deficit of $63,127,000.At December 31, 2012 we have stockholders’ equity of $3,509,000, current liabilities of $490,000 and working capital of $3,146,000.We have been dependent upon equity financing and advances from stockholders to meet our obligations and sustain operations.In September 2011, we raised $6,500,000 in gross proceeds through a private placement of a new class of preferred stock.The proceeds from this transaction are being used to support the ongoing development and marketing of our core technologies and product initiatives.Presently, we anticipate that our operating cash requirements for the full year of 2013 will be in the range of approximately $2,200,000.In addition, we are expecting to spend approximately $100,000 on capital expenditures for the development of in-house testing equipment and approximately $100,000 on payments to reduce notes payable balances during the full year of 2013.We believe that based upon our current cash position and the current outlook for our business operations, we have sufficient cash to continue operations through December 31, 2013. (E) Critical Accounting Policies Revenue Recognition Our terms provide that customers are obligated to pay for products sold to them within a specified number of days from the date that title to the products is transferred to the customers. Our standard terms are typically net 30days. We recognize revenue when transfer of title occurs, risk of ownership passes to a customer at the time of shipment or delivery depending on the terms of the agreement with a particular customer and collection is reasonably assured. The sale price of our products is substantially fixed and determinable at the date of the sale based upon purchase orders generated by a customer and accepted by us. We occasionally enter into prototype development contracts with customers.In such cases, revenue is recognized using either (a) the proportional effort method based on the relationship of costs incurred to date to the total estimated cost to complete a contract, or (b) where appropriate, the milestone method, if milestones are clearly identifiable and substantive.In January 2011, we adopted FASB Accounting Standards Update (“ASU”) No.2010-17, “Revenue Recognition — Milestone Method (Topic 605): Milestone Method of Revenue Recognition — a consensus of the FASB EITF”.Our adoption of this pronouncement did not have a significant impact on our financial statements. 23 Income Taxes We account for income taxes using the asset and liability method, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax bases of our assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled.A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. We account for uncertain tax positions using a more-likely-than-not recognition threshold based on the technical merits of the tax position taken.Tax benefits that meet the more-likely-than-not recognition threshold should be measured as the largest amount of tax benefits, determined on a cumulative probability basis, which is more likely than not to be realized upon ultimate settlement in the financial statements.It is our policy to recognize interest and penalties related to income tax matters as general and administrative expenses.As of December31, 2012, there was no accrued interest or penalties related to uncertain tax positions. Stock-Based Compensation FASB ASC 718-10 requires all share-based payments to employees, including grants of employee stock options, to be recognized as compensation expense over the requisite service period (generally the vesting period) in the consolidated financial statements based on their fair values on the grant date.The impact of forfeitures that may occur prior to vesting is also estimated and considered in the amount recognized. In addition, the realization of tax benefits in excess of amounts recognized for financial reporting purposes will be recognized as a financing activity in accordance with FASB ASC 718-10. No tax benefits were attributed to the stock-based compensation expense because a valuation allowance was maintained for substantially all net deferred tax assets. We elected to adopt the alternative method of calculating the historical pool of windfall tax benefits as permitted by FASB ASC 718-10-65 (previously known as FASB Staff Position (FSP)No.SFAS 123(R)-c, “Transition Election Related to Accounting for the Tax Effects of Share-Based Payment Awards”).This is a simplified method to determine the pool of windfall tax benefits that is used in determining the tax effects of stock compensation in the results of operations and cash flow reporting for awards that were outstanding as of the adoption of FASB ASC 718-10. At times, we account for the settlement of our commission arrangements to non-employee consultants, directors, executives and certain administrative personnel with the issuance of our business consulting shares under FASB ASC 505 (previously known as FASB Statement 123(R) “Share Based Payment”), provided that there are sufficient shares available under the business consulting plan. Under FASB ASC 505, we measure commission arrangements at the fair value of the equity instruments issued. In the event that there are insufficient shares available to settle the obligation, we will follow the provisions of FASB ASC 815-40 (previously known as EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”). Under FASB ASC 815-40, we will record a liability instrument for the resulting changes in fair value from the date incurred to the end of each reporting period until such liability is satisfied. Recently Issued Accounting Principles In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”.ASU No. 2011-05 requires entities to present the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements of net income and other comprehensive income.ASU No. 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity.ASU No. 2011-05 does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.Furthermore, in December 2011, the FASB issued ASU No. 2011-12 “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.” This update defers the effective date of ASU No. 2011-05’s requirement to present on the face of the financial statements reclassification adjustments for each component of accumulated other comprehensive income in both net income and other comprehensive income so that the FASB can reconsider those requirements during calendar 2012. These standards were effective retrospectively for annual and interim reporting periods beginning after December 15, 2011, with early adoption permitted. Our adoption of these standards during the first quarter of 2012 did not have a significant impact on our financial statements, as we currently do not have any adjustments to net income in the determination of such comprehensive income. (F) Impact of Inflation Inflation has not had a significant impact on our operations to date and we are currently unable to determine the extent inflation may impact our operations during our fiscal year ending December31, 2013. (G) Quarterly Fluctuations As of December31, 2012 and 2011, we had not engaged in substantial revenue producing operations. Once we actually commence significant revenue producing operations, our operating results may fluctuate significantly from period to period as a result of a variety of factors, including purchasing patterns of consumers, the length of our sales cycle to key customers and distributors, the timing of the introduction of new products and product enhancements by us and our competitors, technological factors, variations in sales by product and distribution channel, product returns, and competitive pricing. Consequently, once we actually commence significant revenue producing operations, our product revenues may vary significantly by quarter and our operating results may experience significant fluctuations. 24 Item 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to include information otherwise required by this Item. 25 Item 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA TORVEC, INC. (a development stage company) Contents Financial Statements PAGE Reports of Independent Registered Public Accounting Firms 27 Consolidated Balance Sheets as of December 31, 2012 and 2011 29 Consolidated Statements of Operations for each of the years in the Two-Year Period Ended December 31, 2012 and for the Period from September 25, 1996 (Inception) through December 31, 2012 30 Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) for the Period from September 25, 1996 (Inception) through December 31, 2012 31 Consolidated Statements of Cash Flows for each of the years in the Two-Year Period Ended December 31, 2012 and for the Period from September 25, 1996 (Inception) through December 31, 2012 43 Notes to Consolidated Financial Statements 45 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Torvec, Inc. We have audited the accompanying consolidated balance sheets of Torvec, Inc. (a development stage company) and its subsidiaries (the “Company”) as of December31, 2012 and 2011, and the related consolidated statements of operations, cash flows, and changes in stockholders’ equity (capital deficit) for the years then ended and for the period included in the cumulative development stage period from January 1, 2011 through December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of the Company’s internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Torvec, Inc. and subsidiaries as of December31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended and for the period included in the cumulative development stage period from January 1, 2011 through December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ Freed Maxick CPAs, P.C. Buffalo, New York March8, 2013 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Torvec, Inc. We have audited the accompanying consolidated statements of operations and cash flows of Torvec, Inc. (a development stage company) and its subsidiaries (the “Company”) for the period from September25, 1996 (inception)through December31, 2010 (not presented separately herein) and the consolidated statements of changes in stockholders’ equity (capital deficit) for each of the calendar year-end periods from September25, 1996 (inception)through December31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements enumerated above present fairly, in all material respects, the consolidated results of operations and consolidated cash flows of Torvec, Inc. and subsidiaries for the period from September25, 1996 (inception)through December31, 2010 (not presented separately herein), in conformity with accounting principles generally accepted in the United States of America. /s/ EisnerAmper LLP New York, New York March28, 2011 28 TORVEC, INC. (a development stage company) Consolidated Balance Sheets December 31, 2012 December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Inventories 0 Prepaid expenses and other current assets Total current assets Property and Equipment: Office equipment and software Shop equipment Leasehold improvements Transportation equipment Less accumulated depreciation and amortization Net property and equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable, current portion $ $ Accounts payable Accrued liabilities Deferred liabilities 0 Total current liabilities Notes payable, net of current portion Total Liabilities Commitments and other matters (Note I) 0 0 Stockholders' Equity: Preferred stock, $.01 par value, 100,000,000 shares authorized a) 3,300,000 designated as Class A, Non-voting, convertible, cumulative dividend $.40 per share per annum, shares issued and outstanding at December 31, 2012 and 2011: 587,101 and 587,101, respectively b) 300,000 designated as Class B, Non-voting, convertible, cumulative dividend $.50 per share per annum, shares issued and outstanding at December 31, 2012 and 2011: 67,500 and 77,500, respectively c) 16,250,000 designated as Class C, Voting, convertible, no dividend, shares issued and outstanding at December 31, 2012 and 2011: 16,250,000 and 16,250,000, respectively Common stock, $.01 par value, 400,000,000 shares authorized, 45,715,727 and 45,700,399 issued and outstanding, at December 31, 2012 and 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 29 TORVEC, INC. (a development stage company) Consolidated Statements of Operations Twelve Months Ended December 31, 2012 Twelve Months Ended December 31, 2011 September 25, 1996 (Inception) through December 31, 2012 Revenue $ $ $ Cost of Goods Sold Gross Profit Costs and expenses: Research and development: R&D costs, excluding stock-based compensation expense Stock-based compensation expense related to options and warrants Total research and development General and administrative: G&A costs, excluding stock-based compensation expense Stock-based compensation expense related to options and warrants Total general and administrative Asset impairments 0 0 Total costs and expenses Loss from operations ) ) ) Reversal of liability on cancellation of debt 0 0 Gain on litigation settlement 0 0 Other income Loss before income tax benefits ) ) ) Income tax benefits 0 0 Net Loss ) ) ) Net loss attributable to non-controlling interest in subsidiary 0 0 Net Loss attributable to Torvec, Inc. ) ) ) Preferred stock beneficial conversion feature 0 Issuance of warrants to preferred shareholders 0 Preferred stock dividends Net Loss attributable to Torvec, Inc. common stockholders $ ) $ ) $ ) Net Loss per common share attributable to stockholders of Torvec, Inc.: Basic and Diluted $ ) $ ) Weighted average number of shares of common stock: Basic and Diluted See notes to consolidated financial statements. 30 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Equity (Capital Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Deficit) Issuance of shares to founders $ $ ) $ 0 Issuance of stock for services Sale of common stock — November ($1.50 per share) Sale of common stock — December ($1.50 per share) Distribution to founders ) ) Net loss $ ) ) Balance — December31, 1996 ) Issuance of compensatory stock $ ) 0 Issuance of stock for services Sale of common stock — January ($1.50 per share) Sale of common stock — February ($1.50 per share) Sale of common stock — May ($1.50 per share) Sale of common stock — June ($3.00 per share) Sale of common stock — July ($3.00 per share) Sale of common stock — August ($3.00 per share) Sale of common stock — September ($3.00 per share) Sale of common stock — October ($3.00 per share) Sale of common stock — November ($3.00 per share) Sale of common stock — December ($3.00 per share) Issuance of compensatory options to consultants ) 0 Compensatory stock and options earned Distributions to founders ) ) Net loss ) ) Balance — December31, 1997 ) ) Issuance of stock for services Sale of common stock — May11 to September20 ($5.00 per share) Sale of common stock — September21 to December31 ($10.00 per share) Costs of offering ) ) Compensatory stock and options earned Contribution of services Net loss ) ) Balance — December31, 1998 ) ) ) Issuance of stock for services Sale of common stock — January 1 to August 9 ($10.00 per share) Sale of common stock — August 10 to November 30 ($5.00 per share) Issuance of compensatory options to consultants ) 0 Common stock issued- exercise of options Compensatory stock and options earned Contribution of services Net loss ) ) Balance — December31, 1999 $ $ ) ) ) See notes to consolidated financial statements 31 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Equity Issuance of stock for services $ $ $ Sale of common stock — March29 ($4.51 per share) Sale of common stock — June23 ($3.50 per share) Acquisition of Ice Surface Development Proceeds from exercise of put option Compensatory stock and options earned $ Contribution of services Net loss $ ) ) Balance — December31, 2000 0 ) Issuance of stock for liabilities Issuance of stock for services Issuance of option to consultant for services Proceeds from exercise of put option Contribution of services Net loss ) ) Balance — December31, 2001 0 ) Exercise of warrants Loss on sale of minority interest ) ) Sale of preferred stock and warrant Issuance of stock for services Issuance of options in settlement of liabilities and consulting fees Issuance of warrants to chairman Proceeds from exercise of put option ($.90 per share) Common stock issued in exchange for loan Sale of common stock — July ($1.45 per share) Sale of common stock — August ($1.42 per share) Sale of common stock — September ($1.42 per share) Sale of common stock — December ($.91 per share) Contribution of services Issuance of warrant for financial services Warrant issued in lieu of compensation Issuance of shares in settlement of liabilities Compensatory stock options Employees/Stockholders Contribution of services in subsidiary Net loss ) ) Balance — December31, 2002 0 $ $ $ 0 $ ) $ See notes to consolidated financial statements 32 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Equity Sale of Common Stock — March ($0.90 per share) $ $ Sale of Common Stock — June (0.80 per share) Sale of Common Stock — September ($2.50 per share) Advance settled with Common Stock — October ($2.50 per share) Exercise of warrant for common stock — (December $0.50 per share) Issuance of stock for services Exercise of Warrants for $.01 per share ) 0 Cashless exercise of put option ) 0 Sale of ClassA Preferred Stock — September ($4.00 per share) Sale of ClassA Preferred Stock — December ($4.00 per share) $ Issuance of option for services Issuance of options in settlement of liabilities and consulting fees Contribution of services in subsidiary Adjustment for equity issuances of subsidiary common stock ClassA Preferred stock issued NET LOSS ) ) Balance at December31, 2003 $ ) $ See notes to consolidated financial statements 33 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Equity Sale of Common Stock — June 2004 $ $ $ Issuance of common stock for services Sale of ClassA Preferred Stock ($4.00 per share) — March $ Sale of ClassA Preferred Stock ($4.00 per share) — April Conversion of Preferred Stock ClassA ) 0 Preferred Dividend ClassA attributable to converted shares 0 Sale of ClassB Preferred Stock ($5.00 per share) — September Sale of ClassB Preferred Stock ($5.00 per share) — October Contribution of services Exercise of warrants ) Exercise of consultants warrants ) 0 Issuance of warrants for consulting services Net Loss ) ) Balance at December31, 2004 $ ) $ ) $ See notes to consolidated financial statements 34 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Equity Issuance of common stock for services $ $ $ Sale of ClassA Preferred Stock ($4.00 per share) — March $ Sale of ClassA Preferred Stock ($4.00 per share) — April/May Sale of ClassA Preferred Stock ($4.00 per share) $ Sale of ClassA Preferred Stock ($4.00 per share) — October/November Contribution of services Issuance of options for consulting services Exercise of consultants warrants Issuance of warrants for consulting services Issuance of shares for debt repayment Shares issued for future consulting services ) Receipt for common stock par stock value for amounts paid in ) Reclass of due from Stockholder to other receivable Net Loss ) ) Balance at December31, 2005 $ 0 $ ) $ ) $ See notes to consolidated financial statements 35 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Equity (Capital Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Deficit) Issuance of common stock for services $ $ $ Sale of ClassA Preferred Stock ($4.00 per share) — January and March2006 $ Sale of ClassA Preferred Stock ($4.00 per share) — May2006 Sale of ClassA Preferred Stock ($4.00 per share) — July and August2006 $ Sale of ClassA Preferred Stock ($4.00 per share) — October and November2006 $ Sale of ClassB Preferred Stock ($5.00 per share) $ Contribution of services Exercise of consultants warrants $ Issuance of warrants for consulting services Shares issued for consulting services $ Issuance of Common Stock to Placement agent for finders fee Net Loss ) ) Balance at December31, 2006 $ 0 $ 0 $ ) $ ) See notes to consolidated financial statements 36 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Equity (Capital Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Deficit) Contribution of services Exercise of Warrants Shares Issued for Services Warrants Issued for Services Stock Issued for Purchase of Variable Gear, LLC Net Loss ) ) Balance at December31, 2007 $ 0 $ 0 $ ) $ ) See notes to consolidated financial statements 37 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Total Stockholders’ Equity (Capital Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Deficit) Conversion ) ) Shares Issued for Services Shares Issued as Compensation Dividend Issuance of Common Stock — June ($2.75 per share) Issuance of Common Stock — September ($1.50 per share) Issuance of Common Stock — October ($1.50 per share) Warrants Exercised Warrants Issued for Services Shares Issued for Commercializing Event Contributed Capital — Ford Truck Net Loss ) ) Balance at December31, 2008 $ 0 $ 0 $ ) $ ) See notes to consolidated financial statements 38 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-in Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Non- controlling Total Stockholders’ Equity (Capital Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Interest Deficit) Conversion Preferred A ) ) 0 0 Payment of Preferred A Dividend in Common Stock ) 0 Conversion Preferred B ) 0 Payment of Preferred B Dividend in Common Stock 0 0 0 Shares Issued for Services Shares Issued as Compensation Issuance of common stock April ($0.78 per share Issuance of common stock June ($0.67 per share) Issuance of common stock July ($0.60 per share) Issuance of common stock July ($0.51 per share) Issuance of common stock July ($0.76 per share) Issuance of common stock August ($0.60 per share) Issuance of common stock August ($0.72 per share) Issuance of common stock September ($0.70 per share Issuance of common stock September ($0.77 per share) Issuance of common stock October ($0.52 per share) Issuance of common stock October ($0.63 per share) Issuance of common stock December ($0.40 per share) Warrants Exercised 0 0 Issuance of restricted share for services Shares Issued for Commercializing Event Contributed Services Net Loss ) ) Balance at December31, 2009 $ 0 $ 0 $ ) $ 0 $ ) See notes to consolidated financial statements 39 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Common Stock Additional Paid-In Due From Unearned Compensatory Stock and Deficit Accumulated During the Development Non-Controlling Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Stockholders Options Stage Interest Equity Conversion Preferred A ) 0 Payment of Preferred A dividend in Preferred Stock 0 Payment of Preferred A dividend in Common Stock 0 Shares Issued for Services Shares Issued for Compensation Issuance of Common Stock - January ($0.50 per share) 0 Issuance of Common Stock - May ($0.30 per share) Issuance of Common Stock - July ($0.39 per share) Issuance of Common Stock - August ($0.35 per share) 0 Issuance of Common Stock from October Private Placement ($0.30 per share) Warrants Exercised 0 Issuance of Common Stock Warrants for Services Issuance of Restricted Shares for Services Shares issued for Commercializing Event Stock-Based Compensation Related to Stock Options Warrant Modification Contributed Services Net Loss ) ) Balance at December 31, 2010 0 0 ) 0 See notes to consolidated financial statements. 40 TORVEC, INC. (a development stage company) Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) For the Period from September25, 1996 (Inception) through December31, 2012 (continued) Class A Preferred Stock Class B Preferred Stock Class C Preferred Stock Common Stock Additional Paid-In Due From Stock- Unearned Compensa-tory Stock and Deficit During the Development Non-Controlling Total Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital holders Options Stage Interest Equity Issuance of Preferred C - September ($0.40 per share) Issuance of Common Stock Warrants Conversion Preferred A ) 0 0 0 Payment of Preferred A dividend in Common Stock 0 0 Stock-Based Compensation Related to Stock Options Contributed Services Net Loss ) ) Balance at December 31, 2011 $ $
